     Case 1:18-cr-00601-PGG Document 442
                                     439 Filed 04/01/21
                                               03/26/21 Page 1 of 1




                             THOMAS F. X. DUNN
                             ATTORNEY AT LAW
                                 225 Broadway
                                   Suite 1515
                           New York, New York 10007
                               Tel: 212-941-9940
                               Fax: 212-693-0090
                           Thomasdunnlaw@aol.com

By ECF & email                                               March 26, 2021

Honorable Paul G. Gardephe
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

       Re: United States v. Jibril Adamu,
             18 Cr. 601 (PGG)

Dear Judge Gardephe:

       I represent Jibril Adamu pursuant to the Criminal Justice Act. Pursuant to my
request your Honor assigned Ms. Jacqueline Cistaro as an associate attorney concerning
Mr. Adamu’s defense. The order issued on October 29, 2020 at the rate of $90 per hour.

       On January 1, 2021 Ms. Cistaro became a member of the CJA Panel for the
Southern District of New York. Since Ms. Cistaro is now a member of the panel, I
request that your Honor assign Ms. Cistaro as a CJA attorney at the standard rate of $155
per hour and that the assignment be nunc pro tunc to January 1, 2021.

       Thank you for your consideration of this request.

                                                             Respectfully yours,
                                                                   /s/
                                                             Thomas F.X. Dunn
Cc: Jacqueline Cistaro, Esq.




                                             April 1, 2021
